DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 3-6, 9-11, and 14-17 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHHABRA et al. (US 2017/0359689) in views of WALKER et al. (US 8,655,30), GETTINGS et al. (US 2013/0100986), KOSKAN (US 2009/0010274), MEREDITH et al. (US 2019/0373470), and SKAFIDAS et al. (US 2004/0259558).
Regarding claim 1, Chhabra discloses a communication system comprising: 
a first electronic device (abstract, lines 1-3; p. [0005], lines 1-6; p. [0024]; i.e., an electronic device such as laptop computer) comprising: 
one or more processors (p. [0073]); and  
one or more memory units coupled to the one or more processors, the memory units storing computer-readable instructions that, upon execution by the one or more processors (p. [0074]), cause the first electronic device to: 
establish a connection with a second electronic device using a first wireless channel that operates according to a first wireless communication protocol (abstract, lines 1-3; p. [0005], lines 1-6; p. [0024], lines 1-6; an electronic device such as a laptop may establish a connection with a second electronic device using a communication protocol);
identify an operational context of the first electronic device, the operational context comprising a proximity of the first electronic device relative to the second wireless device (abstract, lines 1-11; p. [0005], lines 1-11; p. [0008]; p. [0024], lines 12-18; the first electronic device and second electronic device exchange information such as communication contexts and determine the distance (i.e., proximity) between devices – p. [0038], [0050]); and
establish the connection with the second electronic device using a second wireless channel that operates according to a second wireless communication protocol based on the identified operational context of the first wireless device (abstract; p. [0024]; based on the preferred channel of the second electronic device and communication contexts of the electronic devices, the electronic device selects a channel for communication with the second electronic device in a second communication protocol (such as WiFi)), wherein the first wireless communication protocol is different than the second wireless communication protocol (p. [0024]; the first wireless protocol is for example BTLE and the second wireless protocol is for example WiFi).
But, Chhabra does not particularly disclose wherein the first electronic device:
 identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device;
	select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device, a power comsumption level of the second wireless channel, a required security level of the second wireless channel, an extended range of the second wireless channel.
	However, Walker teaches instructions further cause the first electronic device to identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device (Fig. 14; col. 21, lines 15-22; Walker teaches the use of machine learning techniques for context situation predictions and context behavior to write them into a context history store). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra with the teachings of Walker, since the use of machine learning techniques to infer an operational context is well known in the art.
	Gettings teaches select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device (abstract; p. [0007], [0036]-[0037], [0047]; the location of the communication devices is determined to identify an available channel according to the location). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Gettings, since such a modification would select a channel that it is known to be available on the current location of the device. 
Koskan teaches select the second wireless channel according to the operation context comprising at least one of a power comsumption level of the second wireless channel (p. [0020]-[0021]; the channel selector assigns/select a communication channel to a wireless device that allows the wireless to consume less power (i.e., power consumption level)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Koskan, since such a modification would allow the device to conserve power. 
	Meredith teaches to select the second wireless channel according to the operation context comprising at least one of a required security level of the second wireless channel (Fig. 4, steps 406, 408; p. [0029]; the processor determines a level of security required for data communication and select the appropriate channel from among multiple channels with varying levels of security). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Meredith, since such a modification would allow selecting a channel that provide a necessary security level for the specific information being communicated while minimizing the use of bandwidth and computing resources (p. [0001], [0013], [0014]). 
Lastly, Skafidas teaches to select the second wireless channel according to the operation context comprising at least one of an extended range of the second wireless channel (abstract; p. [0038]; a mode is selected from a plurality of modes of operations to enable communication to reach wireless communications at a greater distance from the transmitter; in one embodiment the device select a single interference free channel when operating in super range mode to provide extended range wireless communications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Skafidas, since such a modification would allow selecting a channel that would allow to reach wireless communication devices at a greater distance. 
Regarding claim 12, Chhabra discloses a method comprising: 
establishing, using instructions stored in at least one memory and executed by at least one  processor, a connection with a second electronic device using a first wireless channel that operates according to a first wireless communication protocol (abstract, lines 1-3; p. [0005], lines 1-6; p. [0024], lines 1-6; an electronic device such as a laptop may establish a connection with a second electronic device using a communication protocol); 
identifying, using the instructions, an operational context of the first electronic device, the operational context comprising a proximity of the first electronic device relative to the second electronic device (abstract, lines 1-11; p. [0005], lines 1-11; p. [0008]; p. [0024], lines 12-18; the first electronic device and second electronic device exchange information such as communication contexts and determine the distance (i.e., proximity) between devices – p. [0038], [0050]); and 
 establishing, using the instructions, the connection with the second electronic device using a second channel that operates according to a second wireless communication protocol based on the identified operational context of the first electronic device (abstract; p. [0024]; based on the preferred channel of the second electronic device and communication contexts of the electronic devices, the electronic device selects a channel for communication with the second electronic device in a second communication protocol (such as WiFi)), wherein the first wireless communication protocol is different than the second wireless communication protocol (p. [0024]; the first wireless protocol is for example BTLE and the second wireless protocol is for example WiFi).
But, Chhabra does not particularly disclose wherein the first electronic device:
 identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device;
	select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device, a power comsumption level of the second wireless channel, a required security level of the second wireless channel, an extended range of the second wireless channel.
	However, Walker teaches instructions further cause the first electronic device to identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device (Fig. 14; col. 21, lines 15-22; Walker teaches the use of machine learning techniques for context situation predictions and context behavior to write them into a context history store). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra with the teachings of Walker, since the use of machine learning techniques to infer an operational context is well known in the art.
	Gettings teaches select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device (abstract; p. [0007], [0036]-[0037], [0047]; the location of the communication devices is determined to identify an available channel according to the location). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Gettings, since such a modification would select a channel that it is known to be available on the current location of the device. 
Koskan teaches select the second wireless channel according to the operation context comprising at least one of a power comsumption level of the second wireless channel (p. [0020]-[0021]; the channel selector assigns/select a communication channel to a wireless device that allows the wireless to consume less power (i.e., power consumption level)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Koskan, since such a modification would allow the device to conserve power. 
	Meredith teaches select the second wireless channel according to the operation context comprising at least one of a required security level of the second wireless channel (Fig. 4, steps 406, 408; p. [0029]; the processor determines a level of security required for data communication and select the appropriate channel from among multiple channels with varying levels of security). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Meredith, since such a modification would allow selecting a channel that provide a necessary security level for the specific information being communicated while minimizing the use of bandwidth and computing resources (p. [0001], [0013], [0014]). 
Lastly, Skafidas teaches to select the second wireless channel according to the operation context comprising at least one of an extended range of the second wireless channel (abstract; p. [0038]; a mode is selected from a plurality of modes of operations to enable communication to reach wireless communications at a greater distance from the transmitter; in one embodiment the device select a single interference free channel when operating in super range mode to provide extended range wireless communications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Skafidas, since such a modification would allow selecting a channel that would allow to reach wireless communication devices at a greater distance. 
Regarding claim 20, Chhabra discloses a memory storage device (p. [0091]) having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) (p. [0024], [0032]), cause the IHS to: 
establish a connection with a second electronic device using a first wireless channel that operates according to a first wireless communication protocol (abstract, lines 1-3; p. [0005], lines 1-6; p. [0024], lines 1-6; an electronic device such as a laptop may establish a connection with a second electronic device using a communication protocol); 
identify an operational context of the IHS, the operational context comprising a proximity of the first electronic device relative to the second electronic device (abstract, lines 1-11; p. [0005], lines 1-11; p. [0008]; p. [0024], lines 12-18; the first electronic device and second electronic device exchange information such as communication contexts and determine the distance (i.e., proximity) between devices – p. [0038], [0050]); and 
establish the connection with the second electronic device using a second channel that operates according to a second wireless communication protocol based on the identified operational context of the HIS (abstract; p. [0024]; based on the preferred channel of the second electronic device and communication contexts of the electronic devices, the electronic device selects a channel for communication with the second electronic device in a second communication protocol (such as WiFi)), wherein the first wireless communication protocol is different than the second wireless communication protocol (p. [0024]; the first wireless protocol is for example BTLE and the second wireless protocol is for example WiFi).
But, Chhabra does not particularly disclose wherein the first electronic device:
 identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device;
	select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device, a power comsumption level of the second wireless channel, a required security level of the second wireless channel, an extended range of the second wireless channel.
	However, Walker teaches instructions further cause the first electronic device to identify the operational context of the first electronic device using a machine learning technique that analyzes stored historical information to infer the operational context of the first electronic device (Fig. 14; col. 21, lines 15-22; Walker teaches the use of machine learning techniques for context situation predictions and context behavior to write them into a context history store). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra with the teachings of Walker, since the use of machine learning techniques to infer an operational context is well known in the art.
	Gettings teaches select the second wireless channel according to the operation context comprising at least one of a geographical location of the first electronic device (abstract; p. [0007], [0036]-[0037], [0047]; the location of the communication devices is determined to identify an available channel according to the location). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Gettings, since such a modification would select a channel that it is known to be available on the current location of the device. 
Koskan teaches select the second wireless channel according to the operation context comprising at least one of a power comsumption level of the second wireless channel (p. [0020]-[0021]; the channel selector assigns/select a communication channel to a wireless device that allows the wireless to consume less power (i.e., power consumption level)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Koskan, since such a modification would allow the device to conserve power. 
	Meredith teaches select the second wireless channel according to the operation context comprising at least one of a required security level of the second wireless channel (Fig. 4, steps 406, 408; p. [0029]; the processor determines a level of security required for data communication and select the appropriate channel from among multiple channels with varying levels of security). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Meredith, since such a modification would allow selecting a channel that provide a necessary security level for the specific information being communicated while minimizing the use of bandwidth and computing resources (p. [0001], [0013], [0014]). 
Lastly, Skafidas teaches to select the second wireless channel according to the operation context comprising at least one of an extended range of the second wireless channel (abstract; p. [0038]; a mode is selected from a plurality of modes of operations to enable communication to reach wireless communications at a greater distance from the transmitter; in one embodiment the device select a single interference free channel when operating in super range mode to provide extended range wireless communications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra and Walker with the teachings of Skafidas, since such a modification would allow selecting a channel that would allow to reach wireless communication devices at a greater distance. 

5.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHHABRA et al. in views of WALKER et al., GETTINGS et al., KOSKAN, MEREDITH et al., SKAFIDAS et al. and RESHEF et al. (US 2019/0222997).
Regarding claim 7, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas disclose the communication system of claim 1, but does not particularly disclose wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station. 
However, Reshef teaches wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station (abstract; Fig. 2; p. [0002], [0068], [0070]; a device coordinates with one or more docking stations to discover a channel for wireless docking). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Reshef, since wireless docking stations are well known and it would to improve the selection of a wireless channel between the device and the wireless docking station.
Regarding claim 18, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas disclose the method of claim 11, but does not particularly disclose wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station. 
However, Reshef teaches wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station (abstract; Fig. 2; p. [0002], [0068], [0070]; a device coordinates with one or more docking stations to discover a channel for wireless docking). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Reshef, since wireless docking stations are well known and it would to improve the selection of a wireless channel between the device and the wireless docking station.
Regarding claim 21, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas disclose the memory storage device of claim 20, but does not particularly disclose wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station. 
However, Reshef teaches wherein the first electronic device comprises an information handling system (IHS) and the second electronic device comprises a wireless docking station (abstract; Fig. 2; p. [0002], [0068], [0070]; a device coordinates with one or more docking stations to discover a channel for wireless docking). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Reshef, since wireless docking stations are well known and it would to improve the selection of a wireless channel between the device and the wireless docking station.

6.	Claims 9-11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHHABRA et al. in views of WALKER et al., GETTINGS et al., KOSKAN, MEREDITH et al., SKAFIDAS et al. and FITCH et al. (WO 00/27143).
Regarding claim 9, the combination of Chhabra, Walker, Gettings, Koskan, Meredith and Skafidas disclose the communication system of claim 1, but does not particularly disclose wherein the instructions further cause the first electronic device to simultaneously obtain location data associated with a current location of the first electronic device from a plurality of location detection devices, and combine the location data from each of the location detection devices to generate an enhanced location estimation of the first electronic device.  
However, Fitch teaches instructions that further cause the first electronic device to simultaneously obtain location data associated with a current location of the first electronic device from a plurality of location detection devices, and combine the location data from each of the location detection devices to generate an enhanced location estimation of the first electronic device (abstract; page 2, lines 28-32; page 12- page 14;  combining position information obtained from a plurality of location finding equipment LFE devices to improve location accuracy based on multiple inputs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Fitch, in order to improve the accuracy of the position information based on multiple inputs.

Regarding claim 10, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, Skafidas, and Fitch disclose the communication system of claim 9, Fitch discloses wherein the instructions further cause the first electronic device to convert a format of location data obtained from each of the location detection devices into a standardized format (abstract; page 5, lines 19-27; the subsystem may convert LFE inputs (i.e., location information) into a standard format). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Fitch, in order to provide standardized location information to the application based on the needs of the applications.
Regarding claim 11, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, Skafidas, and Fitch discloses the communication system of claim 10, Fitch discloses wherein the location detection devices each comprise at least one of a WI-Fi received signal strength indicator (RSSI) device, a Wi-Fi time of flight (ToF) mechanism, a WiGig-Fi fine time measurement (FTM) mechanism, a Bluetooth high accuracy distance measurement (HADM) mechanism, an ultra wide band (UWB) angle of arrival (AoA) device, a UWB angle of departure (AoD) device, a near field communications (NFC) mechanism, or a global positioning system (GPS) sensor (page 3, lines 16-25).
Regarding claim 23, the combination of Chhabra, Walker, Koskan, Gettings, Meredith and Skafidas disclose the memory storage device of claim 21, but does not particularly disclose wherein the program instructions further cause the first electronic device to simultaneously obtain location data associated with a current location of the first electronic device from a plurality of location detection devices, and combine the location data from each of the location detection devices to generate an enhanced location estimation of the first electronic device.  
However, Fitch teaches instructions that further cause the first electronic device to simultaneously obtain location data associated with a current location of the first electronic device from a plurality of location detection devices, and combine the location data from each of the location detection devices to generate an enhanced location estimation of the first electronic device (abstract; page 2, lines 28-32; page 12- page 14;  combining position information obtained from a plurality of location finding equipment LFE devices to improve location accuracy based on multiple inputs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Meredith, Koskan, and Skafidas with the teachings of Fitch, in order to improve the accuracy of the position information based on multiple inputs.
Regarding claim 24, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, Skafidas, and Fitch disclose the memory storage device of claim 23, Fitch discloses wherein the instructions further cause the first electronic device to convert a format of location data obtained from each of the location detection devices into a standardized format (abstract; page 5, lines 19-27; the subsystem may convert LFE inputs (i.e., location information) into a standard format). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chhabra, Walker, Gettings, Koskan, Meredith, and Skafidas with the teachings of Fitch, in order to provide standardized location information to the application based on the needs of the applications.
Regarding claim 25, the combination of Chhabra, Walker, Gettings, Koskan, Meredith, Skafidas, and Fitch discloses the memory storage device of claim 23, Fitch discloses wherein the location detection devices each comprise at least one of a WI-Fi received signal strength indicator (RSSI) device, a Wi-Fi time of flight (ToF) mechanism, a WiGig-Fi fine time measurement (FTM) mechanism, a Bluetooth high accuracy distance measurement (HADM) mechanism, an ultra wide band (UWB) angle of arrival (AoA) device, a UWB angle of departure (AoD) device, a near field communications (NFC) mechanism, or a global positioning system (GPS) sensor (page 3, lines 16-25).

Allowable Subject Matter
7.	Claims 8, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643